IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 96-40468
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

GERALD DANIEL BEAUMONT,

                                           Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:90-CR-53-2
                       - - - - - - - - - -
                        February 20, 1997

Before SMITH, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     Gerald Daniel Beaumont, federal prisoner No. 03776-035, was

convicted and sentenced for conspiracy to manufacture

methamphetamine and use of a telephone to facilitate that

conspiracy.    He appeals the district court’s order reducing his

sentence from life in prison to 400 months of imprisonment.       He

contends that the reduction should have been greater and

implicitly relies on U.S.S.G. § 2D1.11.    He also contends for the



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-40468
                               - 2 -

first time in his reply brief that his sentence would have been

less harsh if he had had competent counsel at sentencing.

     Section 2D1.11(c) specifically excludes from its coverage

conspiracy to manufacture drugs, and directs that sentencing for

such crimes be governed by § 2D1.1.   See United States v.

Bellazerius, 24 F.3d 698 (5th Cir.), cert. denied, 115 S. Ct. 375

(1994).   The district court did not abuse its discretion in using

§ 2D1.1 rather than § 2D1.11 in determining how much to reduce

Beaumont’s sentence.

     Regarding Beaumont’s ineffective-assistance-of-counsel

argument, this court does not address issues raised for the first

time in a reply brief.   See United States v. Prince, 868 F.2d

1379, 1386 (5th Cir.), cert. denied, 493 U.S. 932 (1989).

     AFFIRMED.